Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10463414B2 (cited herein as Pat. ‘414). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1-2 and 21 are rejected over claim 1 of Pat. ‘414 which recites a screw extractor comprising a shaft, an end portion for securing a handle, a screw extracting tip having a frustoconical shape with a taper angle of 5-15 degrees and screw threads including a lead of 0.04-.14inches, pitch of 0.01-.05inches, a depth of 0.004-.03inches; and wherein the screw threads include flutes that are circumferentially spaced about the tip and extend an entire length of the tip; and wherein the screw threads include a thread angle of 40-50 degrees [claim 1 lines 1-18].
Claims 3-16 
Claim 17-18 are rejected over claim 19 of Pat. ‘414 which recites a screw extractor comprising a shaft, an end portion for securing a handle, a screw extracting tip having a frustoconical shape with a taper angle of 10 degrees and a diameter of .19inches and first and second screw threads including a lead of 0.12inches, pitch of 0.04inches, a depth of 0.02inches, a thread angle of 45degrees; and wherein the screw threads include flutes that are circumferentially spaced about the tip and extend an entire length of the tip [claim 19 lines 1-20].
Claim 19-20 are rejected over claim 20 of Pat. ‘414 which recites a screw extractor comprising a shaft, an end portion for securing a handle, a screw extracting tip having a frustoconical shape with a taper angle of 10 degrees and a diameter of .19inches and a length of 1.3times the diameter; and screw threads including a pitch of .2times the diameter, a lead of 0.6times the diameter, a thread angle of 45degrees, and a depth of 0.1 times the diameter; and wherein the screw threads include flutes that are circumferentially spaced about the tip and extend an entire length of the tip [claim 20 lines 1-26].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term “generally” in Claim 1 at line 6; Claim 17 at line 6; and Claim 19 at line 6is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-16, 19, and 20-21 are rejected as indefinite for their dependence upon an indefinite claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5251516 to Desaulniers; US patent Pub. 20070093791 to Happonen; US patent 8955415 to Lin; US patent pub. 20160082579 to Chen; US patent D794188 to Naglapura; US patent 3263533 to Carlson; and US Patent 6761089 to Bergamo were considered in regards to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775